department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-2039-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for special litigation assistant cc from steven j hankin chief corporate branch field service division cc dom fs corp subject this field_service_advice responds to your memorandum dated field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp a corp b corp c corp d taxable_year a taxable_year b taxable_year c taxable_year d taxable_year e taxable_year f taxable_year g date a date b date c date d date e date f x y z issue s who is the proper party to execute form s for the former corp a subsidiaries consolidated_group for taxable years c and d 1a what is proper language to use on the form s for the corp a subsidiaries consolidated group’s taxable years c and d who is the proper party to execute form s for the former corp b subsidiaries consolidated_group for the taxable years b through c and the short d tax_year 2a what is proper language to use on the form s for the former corp b subsidiaries consolidated_group for the taxable years b through c and the short d tax_year who is the proper party to execute form s for the corp c subsidiaries consolidated_group for the taxable_year d 3a what is proper language to use on the form s for the corp c subsidiaries consolidated_group for the taxable_year d conclusion corp d is the proper party to execute form s with regard to corp a’s several_liability for the consolidated tax of the former corp a subsidiaries consolidated_group for taxable years c and d 1a identify the taxpayer on the form s as corp d as successor to corp c ein xx-xxxxxxx formerly corp b as the successor of corp a ein xx- xxxxxxx and put an asterisk after it at the bottom of the form_906 write this is with respect to the several_liability of corp a ein xx-xxxxxxx for the consolidated tax of the corp a ein xx-xxxxxxx and subsidiaries consolidated_group for the taxable years c and d corp d is the proper party to execute form s with regard to corp b’s several_liability for the consolidated tax of the former corp b subsidiaries consolidated_group for the taxable years b through c and the short d tax_year 2a identify the taxpayer on the form s as corp d ein xx-xxxxxxx as successor to corp c ein xx-xxxxxxx formerly corp b ein xx-xxxxxxx and put an asterisk after it on the bottom of the form_906 write this is with respect to the several_liability of corp b ein xx-xxxxxxx for the consolidated tax of corp b ein xx-xxxxxxx and subsidiaries consolidated_group for the taxable years b through c and the short d taxable_year corp d is the proper party to execute form s with regard to corp c’s several_liability for the consolidated tax of the former corp c subsidiaries consolidated_group for the tax_year d 3a identify the taxpayer on the form_906 as corp d as successor to corp c ein xx-xxxxxxx and put an asterisk after it on the bottom of the form_906 write this is with respect to the several_liability of corp c ein xx-xxxxxxx for the consolidated tax of the corp c ein xx-xxxxxxx and subsidiaries consolidated_group for the taxable_year d instead of several form sec_906 as envisioned above you can use one form_906 for corp d with respect to its liability you can identify the taxpayer on this form_906 as follows corp d ein xx-xxxxxxx as successor_in_interest to corp c ein xx-xxxxxxx formerly corp b ein xx-xxxxxxx successor_in_interest to corp a with respect to the several liabilities of corp a ein xx-xxxxxxx for the consolidated tax of the corp a ein xx- xxxxxxx and subsidiaries consolidated_group for the taxable years c and d corp c ein xx-xxxxxxx formerly corp b ein xx- xxxxxxx for the consolidated tax of the corp b ein xx-xxxxxxx and subsidiaries consolidated_group for the taxable years b through c and the short taxable_year d and corp c ein xx-xxxxxxx for the consolidated tax of the corp c ein xx-xxxxxxx and subsidiaries consolidated_group for the taxable_year d facts corp a and corp b were common parent agents for separate consolidated groups of affiliated corporations on or about date a corp a merged into corp b with corp b surviving as a result of the merger corp b changed its name to corp c corp c has represented to the service that this merger qualified as a tax-free reorganization under sec_368 notwithstanding the form of the transaction district_counsel indicates that the shareholders of old corp a owned x percent of the stock of corp c immediately after the merger as a result this transaction appears to constitute a reverse_acquisition and therefore the corp a and subsidiaries consolidated_group is treated as the continuing group with corp c as the common parent of the continuing group also as a result of this transaction corp b subsidiaries consolidated_group terminated on date b corp c merged into corp d ein xx-xxxxxxx with corp d surviving following the merger the former shareholders of corp d control y of corp d and the remaining z is owned by the former shareholders of corp c this transaction does not appear to constitute a reverse transaction and therefore this merger resulted in the termination of the corp a and subsidiaries consolidated_group prior to the merger of corp a into corp b corp b filed consolidated_returns for the corp b and subsidiaries consolidated_group for tax_year c and short taxable_year d consolidated_returns were filed on behalf of the corp a and subsidiaries consolidated_group for taxable years ended c and d prior to the merger of corp c into corp d corp c formerly corp b filed consolidated_returns for the corp c and subsidiaries consolidated_group for taxable years ending after taxable_year c on date c we responded to you informally with respect to the above stated issues our advice was as follows regarding the taxable_year c and short_year d consolidated_tax_liability of the corp b consolidated_group corp d as successor to corp c ein xx-xxxxxxx formerly corp b ein xx-xxxxxxx this is with respect to the several_liability of corp b ein xx- xxxxxxx for the consolidated tax_liabilities of corp b ein xx- xxxxxxx and subsidiaries consolidated_group for the taxable years ended c and the short taxable_year ended date a regarding the taxable years e f and short_year g consolidated_tax_liability of corp c consolidated_group corp d as successor to corp c ein xx-xxxxxxx this is with respect to the several_liability of corp c ein xx- xxxxxxx for the consolidated tax_liabilities of the corp c ein xx- xxxxxxx and subsidiaries consolidated_group for the taxable years ended after taxable_year c regarding the taxable years c and d consolidated_tax_liability of the corp a consolidated_group corp d as successor to corp c ein xx-xxxxxxx as the successor of corp a ein xx-xxxxxxx this is with respect to the several_liability of corp a ein xx- xxxxxxx for the consolidated tax_liabilities of corp a ein xx- xxxxxxx and subsidiaries consolidated_group for the taxable years ended c and d there are three options regarding the several liabilities of the surviving members of the consolidated groups initially we note that the agency rules of temp_reg sec_1_1502-77t are inapplicable with respect to form sec_906 therefore we propose you do one of the following deal with each member individually regarding the form_906 closing_agreement have all members designate an agent to act on their behalf according to reg sec_1_1502-77 have all members sign one or several form sec_906 analogous to the procedure set forth in revproc_72_38 1972_2_cb_813 as modified by revproc_82_6 1982_1_cb_409 governing certain procedures for filing form sec_872 872-b and ss-10 by memorandum dated date d you informed us that the former consolidated members of the three consolidated groups intended to formally designate corp d as their agent you also stated that this designation will be formally ratified by the former surviving members of corp c and subsidiaries consolidated_group corp a and subsidiaries consolidated_group and corp b and subsidiaries consolidated_group on or before date e you also submitted to us the proposed taxpayer identification language that you intended to put on the form_906 that language is set forth below corp d ein xx-xxxxxxx as successor to corp c ein xx- xxxxxxx formerly corp b ein xx-xxxxxxx hereinafter taxpayer address with respect to the several_liability of corp c ein xx-xxxxxxx as successor to corp a ein xx-xxxxxxx and corp a ein xx-xxxxxxx for the several consolidated tax_liabilities of the corp a ein xx-xxxxxxx and subsidiaries consolidated_group for the taxable years c and d with respect to the several_liability of corp c ein xx-xxxxxxx formerly corp b ein xx-xxxxxxx for the several consolidated tax_liabilities of the corp b ein xx-xxxxxxx and subsidiaries consolidated_group for the taxable years b through c and the short taxable_year ended date a with respect to the several_liability of corp c ein xx-xxxxxxx for the several consolidated tax_liabilities of the corp c ein xx- xxxxxxx and subsidiaries consolidated_group for the taxable_year d and as the designated agent under sec_1_1502-77 for the several consolidated tax_liabilities of the surviving consolidated_group members of each consolidated_group listed in attachment we note that this language modifies the proposed language contained in our advice of date c we think you are attempting too much here although we advise that you deal with them separately we think it is permissible to use one combined form_906 for all the surviving members of each subject consolidated_group with regard to the tax years at issue for each group see analogous procedures set forth in revproc_72_38 1972_2_cb_813 as modified by revproc_82_6 1982_1_cb_409 governing certain procedures for filing form sec_872 872-b and ss-10 we urge you to use at least four form sec_906 one for corp d with regard to its entire liability and one for each consolidated_group at issue ie one for corp a and subsidiaries consolidated_group one for corp b and subsidiaries consolidated_group and one for corp c and subsidiaries consolidated_group further we do not believe that a form_906 can be obtained from corp d as the agent for any of the surviving members of these consolidated groups do not use agency language on the form_906 1it is possible to use one combined form_906 for all surviving members of both the corp a and subsidiaries consolidated_group and the corp c and subsidiaries consolidated_group with regard to their respective consolidated tax_liabilities because the first merger constituted a reverse_acquisition and therefore the corp a and subsidiaries consolidated_group continued in existence with corp c as its new common parent however we believe in the interest of clarity that you should obtain separate form sec_906 with regard to corp a and subsidiaries consolidated_group and the corp c and subsidiaries group sec_1_1502-77 in relevant part provides if the notice thus required is not given by the common parent or the designation is not approved by the district_director the remaining members may subject_to the approval of such district_director designate another member to act as agent emphasis added we interpret this language to mean that only another corporation that was a surviving member of the consolidated_group during the years at issue can be designated under this regulation corp d was not a member of any of the subject consolidated groups on date f you informed us that because of insufficient time and resources it was impracticable to get the former consolidated members of the three consolidated groups to formally designate corp d as their agent you then proposed to have individuals officers of the various taxpayers who in the aggregate have authority to sign for all taxpayers concerned sign one form_906 you state that you intend that they sign one time you will attach various affiliation schedules which will list the official positions in the various taxpayers held by these five individuals you stated that you are presently examining the proposed affiliation schedules for completeness and accuracy law and analysis generally the common parent with certain exceptions not applicable here is the sole agent for each member of the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year sec_1_1502-77 the common parent in its name will give waivers and any waiver so given shall be considered as having also been given or executed by each such subsidiary sec_1_1502-77 thus generally the common parent is the proper party to sign consents including the form_872 waiver to extend the period of limitations for all members in the group sec_1_1502-77 the common parent and each subsidiary which was a member of the consolidated_group during any part of the consolidated_return_year is severally liable for the tax for such year sec_1_1502-6 a the facts indicate that corp a’s merger into corp b constituted a reverse_acquisition the elements of a reverse_acquisition are listed in sec_1_1502-75 which provides if a corporation first_corporation or any member of a group of which the first_corporation is the common parent acquires stock of another corporation second corporation and as a result the second corporation becomes a member of a group of which the first for the years in question and so we do not think that corp d can be designated an agent for the remaining members of these consolidated groups 3temp reg sec_1_1502-77t provides exceptions to the general_rule temp_reg sec_1_1502-77t provides for alternative agents in certain circumstances and applies to waivers of the statute_of_limitations for taxable years for which the due_date without extensions of the consolidated_return is after date temp_reg sec_1_1502-77t applies to the years at issue in this case however sec_1_1502-77t is inapplicable here because it applies only to waivers of the statute_of_limitations and to statutory notices of deficiency and not to closing agreements corporation is the common parent and the stockholders immediately before the acquisition of the second corporation as a result of owning stock of the second corporation own immediately after the acquisition more than percent of the fair_market_value of the outstanding_stock of the first_corporation then any group of which the first_corporation was the common parent immediately before the acquisition shall cease to exist as of the date_of_acquisition and any group of which the second corporation was the common parent immediately before the acquisition shall be treated as remaining in existence with the first_corporation becoming the common parent of the group according to the facts corp b is the first_corporation the acquiring_corporation and corp a is the second corporation or the acquired_corporation in the transaction corp b acquired the assets of corp a when corp a merged into corp b with corp b surviving the shareholders of corp a as a result of owning stock of corp a immediately before the acquisition owned immediately after the acquisition more than percent of the fair_market_value of the outstanding_stock of corp b thus this merger transaction constituted a reverse_acquisition as a result of the reverse_acquisition the corp b and subsidiaries consolidated_group ceased to exist and the corp a and subsidiaries consolidated_group continued in existence with corp c formerly corp b as its new common parent as a result of the second merger mentioned above corp c ceased to exist the corp a and subsidiaries consolidated_group ceased to exist and all remaining former members of the corp a consolidated_group the corp b consolidated_group and the corp a consolidated_group became members of the corp d and subsidiaries consolidated_group as a further result of this second merger corp d became a successor_in_interest to corp c formerly corp b which itself was a successor_in_interest to corp a thus corp d is a successor of corp c formerly corp b and is a successor to a successor of corp a depending on state law corp d may be primarily liable as successor for the debts of both corp a and corp c formerly corp b since it was a member of the corp a and subsidiaries consolidated_group during tax years c and d corp a is severally liable under sec_1_1502-6 a for the corp a and subsidiaries consolidated group’s tax for tax years c and d since corp b was a member of the corp b and subsidiaries consolidated_group during tax years b through c including short taxable_year d corp c formerly corp b is severally liable under sec_1_1502-6 a for the corp b and subsidiaries consolidated group’s tax for tax years b through c including short taxable_year d finally corp c was a member of the corp c and subsidiaries consolidated_group during taxable_year d thus corp c is severally liable under sec_1 a for the corp c and subsidiaries consolidated group’s tax for taxable_year d accordingly corp d as a successor to corp c formerly corp b and as a successor to the successor of corp a is liable with regard to the various several liabilities referred to above you should obtain one or several form s from corp d with regard to its liabilities the language you should use on the form s is as follows with regard to corp a’s several_liability -- identify the taxpayer on the form_906 as corp d as successor to corp c ein xx-xxxxxxx formerly corp b as the successor of corp a ein xx-xxxxxxx and put an asterisk after it at the bottom of the form_906 write this is with respect to the several_liability of corp a ein xx-xxxxxxx for the consolidated tax of the corp a ein xx-xxxxxxx and subsidiaries consolidated_group for taxable years c and d with regard to corp b’s later known as corp c ’s several_liability -- identify the taxpayer on the form_906 as corp d ein xx-xxxxxxx as successor to corp c ein xx-xxxxxxx formerly corp b ein xx-xxxxxxx and put an asterisk after it on the bottom of the form_906 write this is with respect to the several_liability of corp b ein xx-xxxxxxx for the consolidated tax of corp b ein xx- xxxxxxx and subsidiaries consolidated_group for the taxable years ended c and the short taxable_year d with regard to corp c’s several_liability -- identify the taxpayer on the form_906 as corp d as successor to corp c ein xx-xxxxxxx and put an asterisk after it on the bottom of the form_906 write this is with respect to the several_liability of corp c ein xx-xxxxxxx for the consolidated tax of the corp c ein xx- xxxxxxx and subsidiaries consolidated_group for the taxable years ended after taxable_year c we note that the above language does not address the several liabilities of the surviving members of the former corp a consolidated_group the surviving members of the former corp b consolidated_group and the surviving members of the former corp c consolidated_group all of these former members are severally liable under sec_1_1502-6 a for the tax of their respective consolidated groups for the time when they were members of those consolidated groups we note that the proposed consolidated language contained in your memorandum of date d attempts to address this matter all on one form_906 again we do not agree with your proposed language or your proposal to use only one form_906 all form sec_906 should be executed by an authorized officer of the proper entity identified above analogous to the procedure set forth in revrul_83_41 1983_1_cb_399 clarified and amplified revrul_84_165 1984_2_cb_305 the service will apply the rules applicable to the execution of the original returns to the execution of consents to extend the time to make an assessment sec_6061 provides that any return statement or other document made under any internal revenue law must be signed in accordance with the applicable forms or regulations in the case of corporate returns sec_6062 provides that a corporation's income_tax returns must be signed by the president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized to act the fact that an individual's name is signed on the return is prima facie evidence that the individual is authorized to sign the return sec_6064 analogizing this situation to that set forth in revrul_84_165 1984_2_cb_305 we think that any such officer may sign a form_906 whether or not that person was the same individual who signed the return case development hazards and other considerations as noted above you propose to have individuals officers of the various taxpayers who in the aggregate have authority to sign for all taxpayers concerned sign one form_906 and you state that you are presently examining the proposed affiliation schedules for completeness and accuracy because your proposed method is out of the ordinary and that neither we nor procedural branch have had an opportunity to review these proposed affiliation schedules we will not opine on the validity or binding effect of these documents at this time please send in these affiliation schedules and a detailed explanation of how you intend to have the various individuals sign the form s and we will review and expeditiously advise you regarding the proposed affiliation schedules and your proposed method of binding these entities if you have any questions please contact of the corporate branch of the field service division at cc assistant regional_counsel tl assistant regional_counsel lc
